      Case 2:20-cv-01270-CG-GBW Document 33 Filed 12/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JONATHAN VERNON, et al.,

              Plaintiffs,
v.                                                             CV No. 20-1270 CG/GBW

OIL PATCH GROUP, INC., et al.,

              Defendants.


                   ORDER GRANTING MOTION TO STAY BRIEFING

       THIS MATTER is before the Court upon Plaintiffs’ Motion to Stay All Proceedings

Pending the Court’s Ruling on Plaintiff’s Motion to Remand (the “Motion”), (Doc. 26),

filed December 23, 2020. In the Motion, Plaintiffs request the Court stay briefing on all

pending dispositive motions except briefing on Plaintiffs’ Motion to Remand, (Doc. 20),

until the Court has ruled on Plaintiffs’ Motion to Remand. (Doc. 26 at 3). The Court,

having considered the Motion and the remarks of counsel at a telephonic hearing held

on December 30, 2020, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that briefing on all pending dispositive motions in

this matter is stayed until the Court decides Plaintiffs’ Motion to Remand, (Doc. 20).

       IT IS FURTHER ORDERED that Plaintiffs shall file a reply, if any, to their Motion

to Remand by no later than January 11, 2021.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
